Citation Nr: 0030269	
Decision Date: 11/20/00    Archive Date: 11/22/00

DOCKET NO.  99-09 561	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, 
Oklahoma


THE ISSUES

1.  Entitlement to service connection for right ear hearing 
loss.  

2.  Entitlement to service connection for sinusitis.

3.  Entitlement to service connection for asthma.

4.  Entitlement to service connection for tinnitus.  


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

John Z. Jones, Counsel


INTRODUCTION

The veteran served on active duty from December 1966 to April 
1968.

This matter has come before the Board of Veterans' Appeals 
(Board) on appeal from October 1998 and May 1999 rating 
decisions of the Muskogee, Oklahoma, Department of Veterans 
Affairs (VA) Regional Office (RO). 


REMAND

Upon review of the record, the Board notes that the veteran 
has not been provided VA examinations to determine the nature 
and etiology of his right ear hearing loss, tinnitus, asthma 
and sinusitis, nor has his record been reviewed for a 
clinical opinion as to whether his current asthma and 
tinnitus were aggravated by active service.  Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106-475, 114 Stat. 2096 
(2000).  

By a rating decision in May 1999, the RO denied entitlement 
to service connection for tinnitus.  Notice of the 
determination was issued that month.  In a VA Form 9, 
received in March 2000, the veteran indicated that he had had 
tinnitus since service.  The Board finds that this statement 
can be reasonably construed as a notice of disagreement with 
the RO's May 1999 decision regarding tinnitus.  See 
38 U.S.C.A. § 20.201.  Neither the veteran nor his 
representative has been provided a statement of the case as 
to this matter in accordance with 38 C.F.R. §§ 19.26 and 
19.29 (1999).  Manlincon v. West, 12 Vet.App. 238 (1999).

On the basis of the above and pursuant to 38 C.F.R. § 19.9, 
the Board determines that further development of the evidence 
is essential for a proper appellate decision and, therefore, 
remands the matter to the RO for the following action:

1.  The RO should ask the veteran to 
provide the names, addresses, and 
approximate dates of treatment of all 
health care providers, VA and private, 
who have treated him for right ear 
hearing loss, asthma, tinnitus and 
sinusitis since service.  After securing 
any necessary authorizations, the RO 
should request copies of all indicated 
records which have not been previously 
secured and associate them with the 
claims folder.  Failures to respond or 
negative replies should be noted in 
writing and also associated with the 
claims folder. 

2.  The RO should schedule the veteran 
for a VA audiological examination to 
determine the nature and etiology of his 
right ear hearing loss and tinnitus.  All 
indicated tests and studies should be 
performed.  The audiologist should review 
the January 1999 audiogram and interpret 
the results if possible and, if not 
possible, so state.  The examiner should 
express an opinion as to whether tinnitus 
or any right ear hearing loss documented 
in 1999 (or earlier if records showing 
pre-1999 right ear hearing loss are 
obtained) is as likely as not the result 
of any noise exposure during service, as 
opposed to any post-service noise 
exposure.  A complete rationale for all 
opinions expressed must be provided.  The 
claims folder and a separate copy of this 
remand should be made available to and 
reviewed by the examiner prior to the 
examination.  The examiner should state 
whether the claims folder was reviewed.  

The RO should inform the veteran of all 
consequences of his failure to report for 
the examination in order that he may make 
an informed decision regarding his 
participation in said examination.  

3.  The RO should schedule the veteran 
for VA pulmonary, and nose and throat 
examinations to determine the nature and 
etiology of the veteran's sinusitis and 
asthma.  All indicated tests and studies 
should be performed.  The examiner should 
express an opinion as to whether it is as 
likely as not that the veteran's 
sinusitis and asthma were aggravated in 
service.  A complete rationale for all 
opinions expressed must be provided.  The 
claims folder and a separate copy of this 
remand should be made available to and 
reviewed by the examiner(s) prior to the 
examination(s).  The examiner(s) should 
state whether or not the claims folder 
has been reviewed.  

The RO should inform the veteran of all 
consequences of his failure to report for 
the examinations in order that he may 
make an informed decision regarding his 
participation in said examinations.  

4.  After the above examinations are 
conducted, the RO should review the 
claims folder and ensure that all of the 
foregoing development actions have been 
conducted and completed in full.  If any 
development is incomplete, appropriate 
corrective action is to be implemented.  
Specific attention is directed to the 
reports of examinations.  If the reports 
do not include sufficient data or 
adequate responses to the specific 
opinions requested, the reports must be 
returned to the examiners for corrective 
action.  38 C.F.R. § 4.2.

5.  Thereafter, the RO should 
readjudicate, in light of the additional 
evidence, the claims for service 
connection for right ear hearing loss, 
tinnitus, asthma and sinusitis.  

6.  The RO should issue a statement of 
the case concerning the issue of 
entitlement to service connection for 
tinnitus.  The veteran and his 
representative should be given the 
appropriate time to perfect an appeal 
with the submission of a substantive 
appeal.  If, and only if, a substantive 
appeal is filed in a timely manner, then 
that issue should also be certified to 
the Board for appellate consideration.

If any benefit sought remains denied, the veteran and his 
representative should be provided a supplemental statement of 
the case, which reflects RO consideration of all additional 
evidence, and the opportunity to respond.  Thereafter, the 
case should be returned to the Board for further appellate 
review.  The purpose of this REMAND is to obtain additional 
evidence and ensure that the veteran is afforded all due 
process of law.  The Board intimates no opinion, either 
factual or legal, as to the ultimate conclusion warranted in 
this case.  No action is required by the veteran until 
contacted by the RO.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).




		
	U.R. POWELL
	Member, Board of Veterans' Appeals


Under 38 U.S.C.A. § 7252 (West 1991), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims. This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal. 38 C.F.R. 
§ 20.1100(b) (1999).





